Case 20-10475-BLS Doc 695 Filed 08/18/20 Page 1of1

United States Bankruptcy Court : | L E D

District of Delaware 4
haptenat 2020 AUG 18 AM 8: 52

Case No. 20-10475 (BLS) CLERK
US BANKRUPTCY COUR:
DISTRICT OF DEL AWARE
Please take notice that Florida Janitor & Paper Supply of St. Augustine, Florida hereby objects to motion
by Craftworks Parent, LLC,et al.,Debtors filed on August 4, 2020.

1. Authorizing the dismissal of the Debtors Chapter 11 cases;

2. Granting Related Relief (the “motion”) with the United States Bankruptcy court

For the District of Delaware

This letter is to advise the court that Florida Janitor & Paper Supply objects to any motion that grants
relief of the debt that is owed to them as well as no dismissal of the case until settlement is agreed
upon.

Wee

President

Florida Janitor & Paper Supply
2775 Industry Center Road

St. Augustine, Florida 32084
904-825-0773
